                                       ATTACHMENT A
                                    CRIMINAL CHARGE
       On or about July 24, 2019, in Newton County, in the Western District of Missouri, the

defendant, JAMES G. WILSON, knowing that he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a firearm, that

is, a Hi-Point brand, CF380 model, .380-caliber pistol, bearing serial number P8082955; and the

firearm was in and affecting interstate commerce. All in violation of Title 18, United States Code

Sections 922(g)(1) and 924(a)(2).

RANGE OF PUNISHMENT:

18 U.S.C. §§ 922(g)(1) and 924(a)(2)
NMT 10 Years Imprisonment
NMT $250,000 fine
NMT 3 Years Supervised Release
Class C Felony

$100 Mandatory Special Assessment




         Case 6:20-mj-02025-DPR Document 1-1 Filed 03/25/20 Page 1 of 1
